IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 185 WAL 2022
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
WILLIE JAMES HARDY,                           :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2022, the Petition for Allowance of Appeal

is GRANTED. The issues, rephrased for clarity, are:


      (1)    Was Appellant’s Petition for Post-Conviction DNA Testing Pursuant to 42
             Pa.C.S. § 9543.1 timely?

      (2)    Did Appellant satisfy the requirements of 42 Pa.C.S. § 9543.1(a)(2), with
             regard to evidence previously tested for DNA and evidence not previously
             tested for DNA?

      (3)   Did Appellant present a prima facie case demonstrating that the DNA
            testing sought, assuming exculpatory results, would establish his actual
            innocence of the offense for which he was convicted?